Citation Nr: 0428671	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  03-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable evaluation for prostatitis prior 
to July 2, 2003.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1974 to 
September 1977.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2001 decision by the RO which 
denied an increase in the noncompensable evaluation then 
assigned for prostatitis.  A personal hearing at the RO was 
held in May 2003.  In March 2004, the RO granted an increased 
evaluation to 20 percent, effective from July 2, 2003, the 
date of a private medical report showing increased 
symptomatology.  38 C.F.R. § 3.400(o)(2).  

As will be explained in greater detail herein below, the 
veteran requested and was granted an increased rating to 20 
percent for his prostatitis, which is a full grant of the 
benefits sought.  AB v. Brown, 6 Vet. App. 35 (1999).  
However, the effective date of the award was established from 
July 2, 2003, which is later than the date of receipt of his 
claim for increase.  Therefore, the issue to be resolved is 
whether the veteran is entitled to a 20 percent evaluation 
prior to July 2, 2003.  Accordingly, the matter has been 
recharacterized on the first page of this decision to more 
accurately reflect the issue remaining on appeal.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  Beginning June 22, 2000, the veteran's symptoms of 
prostatitis more nearly approximately the criteria 
contemplated by a 20 percent rating.  


CONCLUSION OF LAW

The criteria for an increased evaluation of 20 percent for 
prostatitis, beginning June 22, 2000, are met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.115b, Part 4, including 
Diagnostic Code 7527 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") noted that the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) provided, in part, for pre-initial-AOJ 
adjudication notice.  The Court also specifically recognized 
that where notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice specifically complying with sections 5103(a)/§ 3.159 
because an initial AOJ adjudication had already occurred.  

In this case, the notice and assistance provisions of the 
VCAA were provided to the veteran in March 2001, prior to the 
June 2001 adjudication of his claim, and he was provided with 
the law and regulations pertaining to VCAA in the December 
2002 statement of the case and the March 2004 supplemental 
statement of the case.  The veteran also testified at a 
personal hearing at the RO in May 2003.  The veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  

Thus, the Board concludes that it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been provided.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran had sufficient notice of 
the type of information needed to support his claim and the 
evidence necessary to complete the application.  Therefore, 
the Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Factual Background

By rating action in November 1977, service connection was 
established for chronic recurrent prostatitis.  A 
noncompensable evaluation was assigned, effective from 
September 3, 1977, the day following the veteran's discharge 
from service.  By rating action in June 1981, the RO assigned 
an increased rating to 10 percent, effective from June 8, 
1981.  By rating action in July 1982, the evaluation was 
reduced to zero percent, effective from October 1, 1982, and 
that rating remained in effect until the veteran filed the 
current claim for increase in January 2001.  

VA outpatient records show that the veteran was seen on 
several occasions for various maladies, including recurring 
prostatitis and diabetes, from May to November 2000.  In May, 
the veteran reported occasional discharge but denied any 
dysuria.  The impression included prostatitis, stable.  In 
June, the veteran reported increased urinary frequency every 
30 minutes with occasional discharge similar to previous 
bouts of prostatitis.  Clinical findings included polyuria.  
The diagnoses included hyperlipidemia and prostatitis, and 
the veteran was prescribed medications for his urinary 
frequency.  In November, the veteran reported that he was 
decreasing his soda intake which helped improved his urinary 
frequency.  He reported nocturia one to two times a night.  
The assessment included prostatitis, and he was given a 
prescription in case of a future occurrence of symptoms.  

When examined by VA in April 2001, the veteran reported that 
frequency was not a problem and denied any incontinence.  On 
examination, his prostate was smooth, slightly boggy and 
tender, but not enlarged.  The diagnosis was chronic 
prostatitis.  

VA outpatient records show that the veteran denied any 
dysuria or nocturia when seen in November 2001.  He reported 
that his last episode of prostatitis was in September 2001.  

When examined by VA in October 2002, the veteran reported 
that he took many different pills and medications for various 
maladies.  He reported urinary frequency, sometimes as often 
as every 20 minutes during the day and nocturia once or twice 
a night.  He also reported daily urethral discharge, but 
stated that he did not have any currently.  On examination, 
his prostate was smooth and not tender.  There was no 
urethral discharge and no staining of the underwear.  The 
examiner commented that the veteran's description of symptoms 
was consistent with chronic prostatitis, but that there was 
no objective evidence of prostatitis at this time.  
Urinalysis was normal.  The diagnoses included chronic 
prostatitis.  

At a personal hearing at the RO in May 2004, the veteran 
described the problems he had with prostatitis over the years 
and the effects that it had on his life.  He took issue with 
an April 2002 private medical record that indicated that he 
had reported no frequency and nocturia once a night.  (T 
p.5).  He testified that he had nocturia 3 times and 
frequency about 6 times a day, going about once every hour or 
two.  (T p.6-7).  

Additional private medical records received in September 
2003, show that the veteran was treated for various maladies, 
including prostatitis from June 2000 to September 2003.  A 
report in June 2000 noted increased urinary frequency, 
particularly when he drank a lot of soda, but the veteran 
denied any dysuria, nocturia, or other urinary problems.  
When seen in June 2001, the veteran reported a history of 
prostatitis, but had no current complaints or symptoms 
referable to genitourinary tract.  Examination of the 
genitourinary system was essentially normal.  

Analysis

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

The veteran's prostatitis is rated noncompensable (zero) 
percent prior to July 2, 2003, under Diagnostic Code (DC) 
7527.  Under this code, the disorder must be rated as a 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  Here, the predominant symptom is voiding 
dysfunction, as the record does not show any treatment or 
complaints of urinary tract infections.  

Under voiding dysfunction, prostatitis is rated as urine 
leakage, frequency, or obstruction voiding.  In this case, 
the veteran's principal symptomatology is urinary frequency.  

Voiding dysfunction: 
	Rate particular condition as urine 
leakage, frequency, or obstructed voiding. 

Continual Urine Leakage, Post Surgical 
Urinary Diversion, Urinary Incontinence, 
or Stress Incontinence: 

Requiring the use of an appliance or the 
wearing of absorbent materials which must 
be changed more than 4 times per day	
						60 

Requiring the wearing of absorbent 
materials which must be changed 2 to 4 
times per day 				40 

Requiring the wearing of absorbent 
materials which must be changed less than 
2 times per day 			20 



Urinary frequency: 

Daytime voiding interval less than one 
hour, or; awakening to void five or more 
times per night 		40 

Daytime voiding interval between one and 
two hours, or; awakening to void three to 
four times per night 		20 

Daytime voiding interval between two and 
three hours, or; awakening to void two 
times per night 			10 

Obstructed voiding: 

Urinary retention requiring intermittent 
or continuous catheterization 			
			30 

Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased 
force of stream) with any one or 
combination of the following:
1. Post void residuals greater than 
150 cc
2. Uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc/sec)
	3. Recurrent urinary tract infections 
secondary to obstruction
	4. Stricture disease requiring 
periodic dilatation every 2 to 3 months	
					10 

Obstructive symptomatology with or without 
stricture disease requiring dilatation 1 
to 2 times per year 	0 

Urinary tract infection: 

Poor renal function: Rate as renal 
dysfunction. 

Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater 
than two times/year), and/or requiring 
continuous intensive management 		
					30 

Long-term drug therapy, 1-2 
hospitalizations per year and/or requiring 
intermittent intensive management	10 

The veteran does not require the use of an appliance or wear 
absorbent material nor does he report any obstructed voiding 
to the extent that he requires catheterization or dilatation.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's disability picture for 
prostatitis based on urinary frequency more closely 
approximates the criteria for a 20 percent schedular rating 
prior to July 2, 2003.  

On review of the evidentiary record, the Board finds that the 
veteran's symptoms are more closely analogous to that 
required for a 20 percent rating from the date of receipt of 
his claim for increase .  The record shows that the veteran's 
prostatitis was stable and inactive prior to June 22, 2000.  
VA and private medical records indicated that the veteran had 
a recurrence of prostatitis in late June 2000 and again in 
September 2001.  He was treated with medications and his 
symptoms apparently improved as reflected by subsequent 
outpatient reports in November 2000 and 2001.  The April 2001 
and October 2002 VA examinations reports did not include 
sufficiently detailed findings to determine the appropriate 
rating to be assigned.  At a personal hearing in May 2003, 
the veteran testified that he had to use the bathroom during 
the day about every hour or two and about three times a 
night.  The veteran reported similar symptoms on a private 
medical report in July 2003.  The latter report provided the 
basis for the assignment of the 20 percent rating from July 
2, 2003,.  As there is no clear evidence or specific findings 
to contradict the veteran's testimony concerning the extent 
of his urinary frequency, the Board accepts his testimony on 
this matter as reliable.  Consistent with the facts found, 
the Board finds that a 20 percent rating is warranted from 
June 22, 2000, for increase as the symptoms since that time 
have been consistent with such rating.  

In his notice of disagreement, received in June 2002, the 
veteran specifically maintained that his prostatitis merited 
a 20 percent rating.  As the veteran is not contending that 
rating higher than 20 percent is in order, there is no need 
for the Board to discuss whether the next higher rating is in 
order.  In this regard, it is recognized that an appellant is 
generally presumed to be seeking the maximum benefit 
available by law, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  However, in 
this case, the veteran specifically noted that he was seeking 
a 20 percent rating.  (See June 2002 notice of disagreement.)  


ORDER

An increased evaluation to 20 percent for prostatitis from 
June 22, 2000, to July 2, 2003 is granted, subject to VA law 
and regulations pertaining to the payment of monetary 
benefits.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



